83 F.3d 425
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Marsha L. ALLEE, Appellant,v.AG PROCESSING, INC., Appellee.
No. 95-3019.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 22, 1996.Filed April 29, 1996.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Plaintiff Marsha Allee sued her former employer, AG Processing, Inc., alleging that she was discriminated against and eventually discharged for engaging in activity protected by federal law.   The District Court1 granted AG Processing's motion for summary judgment, and Allee appeals.


2
Having considered the briefs and arguments of the parties and the record on appeal, we conclude that the District Court did not err in granting summary judgment in favor of AG Processing.   Because no error of law appears and an extended opinion by this Court would lack precedential value, we affirm the judgment of the District Court without further discussion.


3
AG Processing is awarded its costs.   Its motion pursuant to Rule 38 of the Federal Rules of Appellate Procedure for damages, including attorney fees and double costs, is denied.


4
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Howard F. Sachs, United States District Judge for the Western District of Missouri